IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-82,239-01


                            EX PARTE EYNEL GUZMAN, Relator

                  ON APPLICATIONS FOR WRITS OF MANDAMUS
                      CAUSE NOS. 219-81005-08 & 219-81460-08
              IN THE 219TH DISTRICT COURT FROM COLLIN COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed applications for writs of habeas corpus in

the 219th District Court of Collin County challenging cause numbers 219-81005-08 and 219-81460-

08. The trial court entered orders designating issues in both causes on August 20, 2012. These

applications have yet been forwarded to this Court.

       Respondent, the Judge of the 219th District Court of Collin County, shall file a response with

this Court by having the District Clerk submit the records on such habeas corpus applications. In

the alternative, Respondent may resolve the issues set out in the orders designating issues and then
                                                                                                    2

have the District Clerk submit the records on such applications. In either case, Respondent’s answer

shall be submitted within 30 days of the date of this order. This application for leave to file a writ

of mandamus will be held in abeyance until Respondent has submitted a response.



Filed: November 5, 2014
Do not publish